—Appeal from an order of Family Court, Monroe County (Donofrio, J.), entered January 18, 2001, which denied petitioner’s objection to the order of the Hearing Examiner dismissing the petition.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously reversed on the law with costs, the objection is granted, the order of the Hearing Examiner is vacated, the petition is granted and judgment is ordered in accordance with the following memorandum: Petitioner mother brought this proceeding to enforce respondent father’s obligation, as set forth in the parties’ stipulation and the judgment of divorce, to pay one half of the college and associated living expenses of the parties’ only child for the 1999-2000 academic year. Contrary to the determination of the Hearing Examiner and Family Court, we conclude that the uncontroverted testimony of petitioner and the unrefuted documentary evidence presented by her was sufficient to establish the amount of the tuition charges and associated living expenses in question and that “the child actually attended school.” We therefore reverse the order, grant petitioner’s objection, vacate the order of the Hearing Examiner, grant the petition, and order that *839judgment be entered in favor of petitioner in the amount of $10,362.60. Present—Pigott, Jr., P.J., Pine, Hayes, Kehoe and Gorski, JJ.